The opinion of the court was delivered,
by Agnew, J.
An examination of the legislation of the state since the year 1830, shows that the acts against hawking and peddling without license, embraced both foreign and domestic goods, wares and merchandise, and the exception made is of citizens of this Commonwealth peddling goods of their own manufacture. It is very obvious that the Act of 16th April 1840, § 2, standing midway in the current of this legislation, dropped the word “ domestic” through the inadvertence of the penman or the omission of the transcriber. This is evident, not only from the course of legislation, but also from the proviso in favor of citizens of this Commonwealth peddling goods of their own manufacture, which is wholly useless and unmeaning in the absence of the word domestic. The penalty being directed against hawking and peddling foreign goods, by force of its own terms would not reach the sale of home-made goods, which are domestic only.
We are, therefore, compelled to say, that the learned judge below was right in holding the defendant not to be within the penalty; the candy he peddled, though made in New York, not being foreign goods within the meaning of the statute. The many acts on the subject of hawking and peddling are in pari materia, and serve to interpret the word “ foreign” in the- Act of 1840. Being used correlatively with “ domestic,” it is very evident the word “foreign” does not include goods made in the United States, but refers to those of a foreign country. Such we know is the common meaning of the term in its application to goods, and we must suppose that the legislature, in the Act of 1840, used that word in its ordinary acceptation, especially as it *17has been so often written in acts on the same subject in contradistinction to domestic goods.
An examination of the original roll of the act proves it to be correctly printed in the pamphlet laws.
The judgment must be affirmed.